Greer, one of the defendants in error, died after the bill of exceptions was sued out. His estate was unrepresented when the cause was called here, on the 8th of August, 1871. The Court granted an order that plaintiff in error, at the next term, might open the record and proceed to a trial, and ordered that said order be published sixty days before said next term. On July 26th, 1872, it was dismissed, and the judgment affirmed, because plaintiff in error had taken “no legal steps” to have Greer’s representative made a party defendant ad interim. He had failed to have said order of 1871 published, as required. 21st February, 1872.